REEVES, Chief Judge.
Several of the defendants have filed motions with extensive briefs to dismiss the above styled action. The action is brought pursuant to the declaratory judgment law and the basis for said action is an alleged compromise settlement made between the plaintiffs and the defendants, or some of them, in April of 1951.
The plaintiffs were on the moment of instituting a suit against the defendants, or some of them, under the anti-trust laws and to obviate the suit a settlement was made wherein the defendants agreed to pay and actually did pay $100,000 in cash and stipulated with the plaintiffs in respect of feature and other pictures to be used by them in their theatre. There were many conditions appended to the compromise agreement and many things agreed to be done by the defendants.
The plaintiffs now allege that such conditions and settlement were not carried out and the defendants, or some of them, seek to have the plaintiffs’ petition dismissed on the ground that some of the terms of the settlement were illegal.
The object of the suit, as in all cases of •declaratory judgments, is to enable the court to determine what rights and interests each of the parties may have, and clearly if a part of the terms of the settlement was illegal, the court should decline to enforce such portions. Other portions of the compromise agreement, if legal, would be the basis of a determination of what the rights of the parties were in respect of them.
Under such circumstances it seems proper to overrule the several motions to dismiss, and it is so ordered.